Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 were originally presented having a filing date of January 7, 2020. Claims 1, 3-5, 9-13 and 17-21 have been amended and claims 6-8, 14-16, 22-25 have been canceled on January 8, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 3, 2020 and August 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy of each Form 1449 is enclosed.
The information disclosure statement filed January 7, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is missing the application number, filing date, and name of patentee or applicant of the cited document WO2014097445.  It has been placed in the application file, but the information referred to therein has not been considered as 
Drawings
The drawings are rejected to because the term “deducation” is used in figures 1 and 5-11. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to because Fig. 3 and 4 are difficult to understand due to poor image quality. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are NOT required in the reply to the Non-Final Rejection Office action. However, the examiner recommends correction in the event of an allowance.
Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The abstract of the disclosure is objected to because the term “deducation” is used.  Correction is required.  See MPEP § 608.01(b).
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the word “deducation” is used over 100 times. The term “deducation” has no meaning in the art.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters 
The use of the term “SD (registered trademark)” in paragraph 125, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 9-13 and 17-21 are objected to because of the following informalities: 
claim 9 line 12 (paragraph 3) ends with the word “and” when two more actions succeed it;  
claim 17 line 15 (paragraph 4) ends with the word “and” when two more actions succeed it; 
Any claim not specifically mentioned is included due to its dependency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “deducation” in claim 1, 9 and 17 is 
Any claim not specifically mentioned have been included
based on their dependency.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US Publication Number 2012/0253861) further in view of Mittal et al. (US Publication Number 2017/0177933), hereinafter referred to as “Davidson” and “Mittal”, respectively.

Regarding claim 1, Davidson teaches a probe information storage unit for storing probe information pieces acquired from a terminal device mountable on a vehicle (see at least Davidson Para 74: “The vehicle sensors may be controlled by the telematics device 102, which may be positioned on or within the vehicle 100. In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors”), having a position information acquisition function (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components: a processor 201, a location-determining device or sensor 202 (e.g., GPS sensor)…"), the probe information pieces including position information and date/time information of the terminal device (see at least Davidson Para 74: "…the telematics device 102 is able to …associate the captured telematics data with contextual data ( e.g., date, time, location)…"), terminal identification (ID) information capable of identifying the terminal device (see at operational data comprising vehicle telematics data indicative of one or more vehicle dynamics for at least one vehicle during one or more time periods; identify, based on the map data and the operational data, one or more unknown portions of the vehicle path that do not correspond to the known travel paths;"), a display unit for superimposing and displaying the extracted target probe information pieces on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."), a selection unit for selecting, from the extracted target probe information pieces, a group of the target probe information pieces having the same 
Davidson does not explicitly teach [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces, but Mittal teaches in a similar field of endeavor [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces (see at least Mittal Para 34: "may receive probe data from a mobile device 114....The mobile device 114 may also include a system for tracking mobile device movement, such as rotation, velocity, or acceleration."). It would have been obvious for someone skilled in the art before the filing date to modify Davidson with Mittal to include velocity information based on the motivation to identify vehicles making maneuvers at an intersection or vehicles in parking lots.
	
Regarding claim 2, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches the probe information pieces further include information relating to an acquisition interval of the position information and wherein the predetermined number is determined based on the acquisition interval information and the velocity information of the probe information pieces (see at least Davidson Para 91: "the telematics device 102 may be configured to capture and store telematics data from the vehicle sensors 410 at predefined time 

Regarding claim 9, Davidson teaches storing, in a probe information storing unit, probe information pieces acquired from a terminal device mountable on a vehicle (see at least Davidson Para 74: “The vehicle sensors may be controlled by the telematics device 102, which may be positioned on or within the vehicle 100. In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors”) having a position information acquisition function (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components: a processor 201, a location-determining device or sensor 202 (e.g., GPS sensor)…"), the probe information pieces including position information and date/time information of the terminal device (see at least Davidson Para 74: “the telematics device 102 is able to… associate the captured telematics data with contextual data ( e.g., date, time, location)…”), terminal identification (ID) information capable of identifying the terminal device (see at least Davidson Para 85: "In the illustrated embodiment, the telematics device 102 includes the following components:… a operational data comprising vehicle telematics data indicative of one or more vehicle dynamics for at least one vehicle during one or more time periods; identify, based on the map data and the operational data, one or more unknown portions of the vehicle path that do not correspond to the known travel paths;), superimposing and displaying the extracted target probe information pieces on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."), selecting, from the extracted target probe information pieces, a group of the target probe information pieces having the same terminal ID information and having a predetermined number or more of target probe information pieces being continuous in time (see at least Davidson Para 91: "the telematics device 102 may be configured to continuously monitor 
Davidson does not explicitly teach [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces. However, Mittal teaches in a similar field of endeavor [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces (see at least 

Regarding claim 10, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein the probe information pieces further include information relating to an acquisition interval of the position information, and wherein the predetermined number is determined based on the acquisition interval information and the velocity information of the probe information pieces (see at least Davidson Para 91: "the telematics device 102 may be configured to capture and store telematics data from the vehicle sensors 410 at predefined time intervals and in response to detecting the occurrence of predefined vehicle events… ( e.g., the engine idling, vehicle speed exceeding a certain threshold, etc.).").

Regarding claim 17, Davidson teaches A computer program product comprising a computer readable hardware storage device 
Davidson does not explicitly teach [probe information pieces] whose velocity information indicates a predetermined value or more as target probe information pieces, however Mittal teaches in a similar field of endeavor, [probe information pieces] whose velocity information indicates a predetermined 

Regarding claim 18, the combination of Davidson and Mittal remains as applied to claim 17. Davidson further teaches the probe information pieces further include information relating to an acquisition interval of the position information and wherein the predetermined number is determined based on the acquisition interval information and the velocity information of the probe information pieces (see at least Davidson Para 91: "the telematics device 102 may be configured to capture and store telematics data from the vehicle sensors 410 at predefined time intervals and in response to detecting the occurrence of predefined vehicle events… ( e.g., the engine idling, vehicle speed exceeding a certain threshold, etc.).").

Claims 3, 4, 5, 11, 12, 13, 19, 20, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Davidson further in view of Mittal et al. (US Publication Number 2017/0177933) further in view of Tayama et al. (Publication JP2017-30390), hereinafter referred to as “Mittal” and “Tayama”, respectively.

Regarding claim 3, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches wherein the display unit superimposes and displays the group of the specified target probe information pieces… (see at least Davidson Para 152: "As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to  accurately plot the path of the vehicle 100 between the plotted stops."), but Davidson does not explicitly teach [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe 
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, 
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with a travel image data, and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor wherein all or part of the probe information pieces are associated with a travel image data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle.") and a determination unit for determining, based on 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include  wherein all or part of the probe information pieces are associated with a travel image data, and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).

Regarding claim 4, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches wherein 
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with…data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach all or part of the probe information pieces are associated 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include all or part of the probe information pieces are associated with an inter-vehicle communication data or a determination unit for determining, based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).

Regarding claim 5, the combination of Davidson and Mittal remains as applied to claim 1. Davidson further teaches wherein the display unit superimposes and displays the group of the specified target probe information pieces… (see at least Davidson Para 152: "As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is 
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, and a filter unit for removing the group of specified target probe information pieces 
The combination of Davidson and Mittal does not explicitly teach wherein the probe information pieces further include the velocity information, a designation unit for designating probe information pieces of another vehicle present at the same time in a vicinity of the group of the selected target probe information pieces, or a determination unit for determining, whether the other vehicle has stopped based on the velocity information of the designated probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein the probe information pieces further include the velocity information (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle."), a designation unit for designating probe information 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein the probe information pieces further include the velocity information, a designation unit for designating probe information pieces of another vehicle present at the same time in a vicinity of the group of the selected target probe information pieces, and a determination unit for determining, whether the other vehicle has stopped based on the velocity information of the designated probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).

Regarding claim 11, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein, in the displaying step, the group of the specified target probe information pieces…are superimposed and displayed on the map information (see at least Davidson Para 152: "Next, at step 908, the central server 120 plots the vehicle's 100 travel path on the map display 810 based on the operational data loaded in step 906."). However, Davidson does not teach [not superimposing or displaying] the group of the removed target probe information pieces are superimposed and displayed on the map information, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with the travel image data. However, Mittal teaches in a similar field of endeavor  [not superimposing or displaying] the group of the removed target probe information pieces are superimposed and displayed on the map information (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out…"), removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped (see at least Mittal Para 43: "Probe data from parking lots, gas 
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with…data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with a travel image data, or determining based on the travel image data associated with the group of the specified 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with a travel image data, and a determination unit for determining, based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in a vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson para 361).

Regarding claim 12, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein, in the displaying step, the group of the specified target probe information pieces are superimposed and displayed on the map information (see at least Davidson Para 152: " As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to  accurately plot the path of the vehicle 100 
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, removing the group of the specified target probe information pieces for which it is determined that the other vehicle has stopped, or specifying from the group of the selected target probe information pieces, a group of the target probe information pieces associated with …data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with an inter- vehicle communication data or determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein all or part of the probe information pieces are associated with an inter- vehicle communication data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with an inter- vehicle communication data and determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another 

Regarding claim 13, the combination of Davidson and Mittal remains as applied to claim 9. Davidson further teaches wherein the display step, the group of the selected target probe information pieces are superimposed and displayed on the map information (see at least Davidson Para 152: "In one embodiment, the central server 120 accomplishes this by plotting each individual location data point in the loaded operational data on the map display and then connecting the plotted location points in chronological order-based on the retrieved time data-with lines displayed over the base map."). However, Davidson does not explicitly disclose [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped. However, Mittal teaches in a similar field of endeavor these limitations (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out,")
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped based on the motivation to remove noisy data from parking lots... and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly disclose wherein the probe information pieces further include the velocity information, designating probe information pieces of another vehicle present at the same time in the vicinity of the group of the selected target probe information pieces, and determining whether the other vehicle has stopped based on the velocity information of the designated probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein the probe information pieces further include the velocity information (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include [limitations] based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson Para 361).

Regarding Claim 19, the combination of Davidson and Mittal remains as applied to claim 17. Davidson further teaches wherein, in the displaying step, the group of the specified 
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, a filter unit for removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped, or a specifying unit for specifying, from the selected group of the target probe information pieces, a group of the target probe information pieces associated with…data based on the motivation to remove noisy data that can be problematic in topographies such as urban canyons among tall buildings (Mittal 43) and to minimize error in the establishment of road geometries.
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with a travel image data, or determining based on the travel image data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein all or part of the probe information 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with a travel 

Regarding claim 20, the combination of Davidson and Mittal remains as applied to claim 17. Davidson further teaches wherein, in the displaying step, the group of the specified target probe information pieces… are superimposed and displayed on the map information (see at least Davidson Para 152: " As noted earlier, the telematics device 102 is configured to capture location data representing the geographical position of the vehicle 100 when telematics data is captured from the vehicle ( e.g., when a vehicle event is detected or the threshold data capture time has elapsed). As such, the location data present in the loaded operational data is generally sufficient to enable the central server 120 to accurately plot the path of the vehicle 100 between the plotted stops."). Davidson does not explicitly teach [not superimposing or displaying] the group of the removed target probe information pieces, removing the group of the specified target probe 
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces, removing the group of 
The combination of Davidson and Mittal does not explicitly teach wherein all or part of the probe information pieces are associated with an inter- vehicle communication data or determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein all or part of the probe information pieces are associated with an inter- vehicle communication data (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include wherein all or part of the probe information pieces are associated with an inter- vehicle communication data and determining based on the inter-vehicle communication data associated with the group of the specified target probe information pieces, whether another vehicle has stopped in the vicinity of the group of the specified target probe information pieces based on the motivation to detect vehicles in parking lots (Mittal para 49) 

Regarding claim 21, Davidson remains as applied to claim 17. Davidson further teaches wherein the display unit superimposes and displays the group of the specified target probe information pieces…(see at least Davidson Para 152: "In one embodiment, the central server 120 accomplishes this by plotting each individual location data point in the loaded operational data on the map display and then connecting the plotted location points in chronological order-based on the retrieved time data-with lines displayed over the base map."). However, Davidson does not explicitly disclose [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of specified target probe information pieces for which it is determined that the other vehicle has stopped. However, Mittal teaches in a similar field of endeavor these limitations (see at least Mittal Para 43: "Probe data from parking lots, gas stations, etc., are filtered out,")
It would have been obvious to a person skilled in the art before the effective filing date to modify Davidson with Mittal to include [not superimposing or displaying] the group of the removed target probe information pieces or removing the group of 
The combination of Davidson and Mittal does not explicitly disclose wherein the probe information pieces further include the velocity information, designating probe information pieces of another vehicle present at the same time in the vicinity of the group of the selected target probe information pieces, and determining whether the other vehicle has stopped based on the velocity information of the designated probe information pieces. However, Tayama teaches in a similar field of endeavor  wherein the probe information pieces further include the velocity information (see at least Tayama Para 36, 38: "The information input unit 3 is connected to various sensors and an external communication device, which are installed in the vehicle, in order to obtain the vehicle information such as the position of the vehicle... ¶¶ Further, to the information input unit 3, a camera installed in the vehicle, a variety of sensors, and an external communication device are connected in order to obtain information relating to traffic conditions around the vehicle."), designating probe information pieces of another vehicle present at the same time in the vicinity of the group of the selected target probe information pieces (see at least 
It would have been obvious to a person skilled in the art before the effective filing date to modify the combination of Davidson and Mittal with Tayama to include [limitations] based on the motivation to detect vehicles in parking lots (Mittal para 49) and automatically designate parking lot lanes (Davidson Para 361).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naikal et al. (US Patent Pub 2020/0234459) teaches generating map data from vehicle sensors and camera arrays. Faenger et al. (US Patent Number 8/649974) teaches cameras identifying parked vehicles as obstacles.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663